                                                                                    FILED
                                                                                    CLERK
                                                                         3:01 pm, Dec 02, 2019
UNITED STATES DISTRICT COURT                                                U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                           EASTERN DISTRICT OF NEW YORK
                                                                            LONG ISLAND OFFICE
       BERNARD CARL,
                                       Plaintiff,                      Civil Action No. 16-CV-
                                                                3863 (ADS)(AKT)
               v.


       THOMAS HAMANN,
                                                                STIPULATION EXTENDING
                                       Defendant.               TIME TO FILE AMENDED
                                                                COMPLAINT


       IT IS HEREBY STIPULATED AND AGREED, by and between the counsels for all

parties, that the motion of plaintiff Bernard Carl’s time to file an amended complaint pursuant to

the Court’s September 24,2014, order is extended from October 8, 2019, to October 25, 2019.

       IT IS FURTHER STIPULATED that this stipulation may be executed in counterparts and

facsimile copies will be deemed as an original.

Dated: November 25, 2019
       Central Islip, New York



SILVERBERG P.C.                                     GEORGE W. KRAMER
Attorneys for Plaintiff Bernard Carl                Attorneys for Defendant Thomas Hamann


By: ______/s/____________________                   By: _______/s/___________________
   Karl Silverberg, Esq.                                George W. Kramer, Esq.

320 Carleton Ave., Suite 6400                       30 Clemens Court
Central Islip, New York 11722                       Rocky Hill, Connecticut 06067
(631) 778-6077                                      (860) 529-5105



SO ORDERED.


___/s/ Arthur D. Spatt____                                                 __December 2, 2019__
Arthur D. Spatt, U.S.D.J.                                                  Date
